Motion for a stay and for other relief granted on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before December 27, 1961, with notice of argument for the January 1962 Term of this court, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before January 12, 1962. Reply points, if any, are to be served and filed on or before January 17, 1962. That branch of the motion seeking to dispense with the printing of the exhibits in the record on appeal is granted on condition that the originals thereof are filed with this court on or before December 27, 1961. Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.